Citation Nr: 0924980	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970, and from July 1978 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by RO.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2007.  

In December 2007, the Board remanded the issue of service 
connection for claimed residuals of burns to the feet.  In 
October 2008, the RO granted this claim.  



FINDINGS OF FACT

1.  The Veteran currently is shown as likely as not to have 
gastritis that is due to the taking of medications to treat 
his service-connected disabilities.  

2.  The Veteran is not shown to have voiced credible 
complaints or actual findings of GERD in service or for many 
years thereafter.  

3.  The Veteran currently is not shown to have 
gastroesophageal reflux disease (GERD) that is due to any 
event or incident of his period of extended active service or 
that was caused or aggravated by a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by gastritis is proximately due to or 
the result of the service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  

2.  The Veteran is not shown to have a disability manifested 
by GERD due to disease or injury that was incurred in or 
aggravated by service; nor is any proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VCAA and implementing regulations apply in the instant case.  
The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  Since the decision is 
favorable to, and does not prejudice the Veteran, a lengthy 
discussion of VA's fulfillment of VCAA in this claim is not 
necessary.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service- 
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

The intent of the amendment to the regulation was to adapt 
the regulation to Allen, the decision rendered by the United 
States Court of Appeals for Veterans Claims (Court) that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

A careful review of the service treatment record shows that 
the Veteran was seen in May 1979 for stomach cramps, 
diagnosed as questionable gastritis.  At the time of his 
separation examination in July 1992, the denied having or 
ever having had any frequent indigestion or stomach, liver or 
intestinal trouble.  

The Veteran in this regard testified at the recent hearing 
that he experienced acid reflux during his long service and 
took over-the-counter medications for this during and after 
service.  

In May 1994, the RO granted service connection for various 
conditions, to include for low back and bilateral knees 
disorders, pes planus, and left ring finger injury residuals.  

The report of a September 2004 VA orthopedic examination 
shows that the Veteran took Etodolac (a nonsteroid anti-
inflammatory drug (NSAID)) for pain relief related to his 
service-connected bilateral knee disorder.  

A review of a January 2005 VA orthopedic examination shows 
that the Veteran informed the examiner that he took Etodolac 
to relieve pain associated with his service-connected 
bilateral knee and pes planus disabilities.  

The Veteran was afforded a VA examination in September 2008.  
The examiner noted that the claims file as well as the 
service treatment record had been reviewed.  The examiner 
noted episodes of gastritis in service, but observed that 
GERD was not diagnosed at that time.  

The examiner added that the Veteran did identify any 
gastrointestinal symptoms when examined by VA in 1997 and 
that VA treatment in 2001 showed the presence of dysphagia, 
but this had cleared.  

The examiner commented that the Veteran again developed 
symptoms of gastritis in 2006, which was felt to be due to 
NSAID drugs.  A similar finding was found on treatment in 
December 2007.  The current complaints included cramping in 
the epigastric area, along with a "full feeling."  He c

The examiner in September 2008 provided a diagnosis of 
gastritis "probably related" to NSAID drugs.  The examiner 
further commented that he could not find any evidence that 
the Veteran had GERD in service and that the current 
gastrointestinal complaints had no relationship to the 
episodes of gastritis treated in service.  

Here, the Veteran essentially asserts that his GERD began 
during service when he experienced heart burn or reflux.  
However, the evidence of record does show complaints or 
findings related to GERD in service or for many years 
thereafter.  The VA examiner in September 2008 noted that the 
Veteran had no evidence of GERD in service or earlier than 
2001 when he had dysphagia that cleared.  

The examiner opined that his current gastrointestinal 
complaints were not related to any episode of gastritis in 
service.  His current assertions of having had reflux in 
service are found to be inconsistent with the documented 
history including his own statements made at the time of his 
discharge from service.  

Thus, on this record, the Board finds no basis for linking 
the onset of the claimed GERD to service.  

However, the VA examiner did find that the Veteran's 
gastritis was probably related to use of medication 
(Etodolac) to treat his service-connected bilateral knee 
condition and bilateral foot disorder.  

The Veteran is service-connected for several disorders, to 
include disability of his knees and feet.  The record clearly 
showed he took Etodolac, a NSAID, to relieve pain associated 
with his disorders.  Accordingly, in light of this opinion, 
his current gastritis at least as likely as not is due to the 
use of Etodolac in treating his service-connected disability.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for gastritis is warranted.  




ORDER

Service connection for GERD is denied.  

Service connection for gastritis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


